 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
      SHABANI RAMADHANI,
 8                          Plaintiff,
 9         v.                                         C18-1125 TSZ

10    STELLAR SENIOR LIVING LLC; and                  MINUTE ORDER
      OVERLAKE TERRACE LLC,
11
                            Defendants.
12

13        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
14
           (1)    The parties’ stipulated motion, docket no. 15, is GRANTED as follows.
   The deadline for filing discovery-related motions is EXTENDED from May 23, 2019, to
15
   June 20, 2019, and the deadline for completing discovery is EXTENDED from July 1,
   2019, to July 22, 2019.
16
           (2)    The Agreed Pretrial Order, due on October 4, 2019, shall be filed in
17 CM/ECF and shall also be attached as a Word compatible file to an e-mail sent to the
   following address: ZillyOrders@wawd.uscourts.gov. Notwithstanding Local Civil
18 Rule 16.1, the exhibit list shall be prepared in table format with the following columns:
   “Exhibit Number,” “Description,” “Admissibility Stipulated,” “Authenticity Stipulated /
19 Admissibility Disputed,” “Authenticity Disputed,” and “Admitted.” The latter column is
   for the Clerk’s convenience and shall remain blank, but the parties shall indicate the
20 status of an exhibit’s authenticity and admissibility by placing an “X” in the appropriate
   column. Duplicate documents shall not be listed twice: once a party has identified an
21 exhibit in the pretrial order, any party may use it.

22

23

     MINUTE ORDER - 1
 1       (3)      All other terms and conditions, and all dates and deadlines not inconsistent
   herewith, set forth in the Minute Order entered October 16, 2018, docket no. 10, shall
 2 remain in full force and effect.

 3          (4)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 4
            Dated this 30th day of April, 2019.
 5
                                                     William M. McCool
 6                                                   Clerk
 7                                                   s/Karen Dews
                                                     Deputy Clerk
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
